 Case 8:17-cv-01386-DOC-KES Document 272 Filed 06/17/19 Page 1 of 6 Page ID #:7070




 1   Billie Rene' Frances Lillian Powers
     P.O. Box 1501
 2   Newport Beach, California 92659
     949-374-4052                                                           ,~,     ~. ~' o
                                                                                          N
 3
     Plaintiff Pro Per                                                      f       '`    `~
 4                                                                                  ~,- `         ~C
                                                                             t
 5                                                                           4      e        ~    ~
                           UNITED STATES DISTRICT COURT
 6                        CENTRAL DISTRICT OF CALIFORNIA                             -        ~ i
                           SOUTHERN DIVISION —SANTA ANA                         #    ~      ~-' o
 7
                                                                                            =.~
 e   Billie Rene Frances Lillian Powers       1 Case No. 8:17-cv-01386-D~C-KES
 9
                  Plaintiff,                  ~
                   VS.                        ~
1Q                                   Assigned to
11   THE BANK OF NEW YORK          ~ District Judge: Hon. David O. Carter
     MELLON F/K/A THE BANK OF        Courtroom: 9D
12
     NEW YORK,AS TRUSTEE,ON        >
13   BEHALF OF THE HOLDERS OF      ~ Assigned Discovery
     THE ALTERNATIVE LOAN          ~ Magistrate Judge: Hon. Karen E. Scott
14
     TRUST 2007-HY9, MORTGAGE      ~
15   PASS-THROUGH CERTIFICATES > NOTICE OF PLAINTIFFS OPPOSITION
     SERIES 2007-HY9; SELECT       1 TO DEFENDANTS MOTION TO REMOVE
16
     PORTFOLIO SERVICING,INC.;     ~ LIS PENDENS,DEFENDANTS NOTICE Ol
l~   BANK OF AMERICA,N.A.;         ~ LODGING OF PROPOSED ORDER
18
     MORTGAGE ELECTRONIC           ~ GRANTING MOTION TO EXPUNGE LIS
     REGISTRATION SYSTEMS,INC.; ~ PENDENS
19
     COMMONWEALTH LAND TITLE > AND OPPOSITION TO
ao   COMPANY;JON SECRIST;          ~ DEFENDANTS ORDER GRANTING
     NICHOLE CLAVADETSCHER;        ~ MOTION TO EXPUNGE NOTICE 4F
21
     THOMAS PEPPERS; and DOES 1 to j PENDENCY OF ACTION
22   10, inclusive,                ~
                    Defendants.    ) Complaint Filed August 11, 2017
23                                 } Now in appeals

24

25   i, Billie Rene' Frances Lillian Powers, PlaintiffPro Per as sui juris in this case, give
26   notice that i oppose any motion by the Defendants to remove the lis pendens on the
27   record for my property known as APN 125-120-27. On Friday June 14 i first
28

      NOTICE OF OPPOSITION TO DEFENDANTS MOTION TO EXPUNGING LIS PENDENS
                                                  1
 Case 8:17-cv-01386-DOC-KES Document 272 Filed 06/17/19 Page 2 of 6 Page ID #:7071



 1     became aware of Steven bailey's efforts to expunge the lis pendens and strongly
 2     oppose such action. This case is currently in appeals in the 9th circuit and nothing
 3     should be filed or done at this time by this court.
 4

 5     Whereas the Defendants claim under section 405.32 they have a right to do this i
 6
       find their claim to be without merit as the appellate has yet to rule on this matter
       before them. Plaintiff expects the court to find without a doubt her evidence is
 s
       sufficient and it creates what Judge Carter originally termed a "compensable case".
 9
       Defendants counsel, Steven Dailey, is making assumptions, seeking conclusions
10
       not yet satisfied, and without my consent wants to remove the lis pendens that
1~
       must stand, as is, on the record.
12

13
                                       ~~~~~
       Dated June 14, 2019
14

15

16
                                           Bi11ie Rene' Frances Lillian Powers
17
                                           PlaintiffPro Per
18

19

20

21

22

23

29

25

26

27

~~:1

        NOTICE OF OPPOSITION TO DEFENDANTS MOTION TO EXPUNGING LIS PENDENS
                                                   2
Case 8:17-cv-01386-DOC-KES Document 272 Filed 06/17/19 Page 3 of 6 Page ID #:7072




   PROOF OF SERVICE

   STATE OF CALIFORNIA, COUNTY OF ORANGE

  Re: Federal Case # 817-cv-01386-DOC-KES, Judge Carter presiding/ 9th Cir. Case # 19-55013
  $illie Rene'Frances Lillian Powers v. THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK,
  AS TRUSTEE,ON BEHALF OF THE HOLDERS OF THE ALTERNATIVE LOAN TRUST 2007-HY9,
  MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-HY9; SELECT PORTFOLIO SERVICING,
  INC.; BANK OF AMERICA,N.A.; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,INC.;
  COMMONWEALTH LAND TITLE COMPANY;JON SECRIST; NICHOLE CLAVADETSCHER;THOMAS
  PEPPERS; and DOES 1 to 10, inclusive,


            a m employed and/or live in the aforesaid County; I am over the age of 18 years and not a party
   to the above-titled action:

   On tune 17, 2019 i served the documents, P~atnt~ffs Opposition to Defendants Motion to
   Expunge Lis Pendens, proposed order to all defendants named herein separately:


   Steven M. Dailey and Rebecca L. Wilson
   Kutak Rock, LLP
   5 Park Plaza, Suite 1500
   Inrine, CA 92614-8595
   Attorneys for The Bank of Mew York Mellon F/WA the Bank of New York, as Trustee, on
   Behalf of the Holders of the Alternative Loan Trust 2007-HY9, Mortgage Pass-Through
   Certi~cafes Series 2007-HY9;Select Portfolio Servicing, Inc.; and, Mortgage Electronic
   Registration Systems, Inc.


  [X](By Mail) I caused each such envelope, with postage therein fully pre-paid, to be placed in
  the United States mail in Costa Mesa, California.
  [X](State) I declare under penalty of perjury under the laws of the State of California that the
  foregoing is true and correct


   Executed on 6-17-2019, at Costa Mesa, California

                                                          ~~r
                                                           Jol   Cleveland
Case 8:17-cv-01386-DOC-KES Document 272 Filed 06/17/19 Page 4 of 6 Page ID #:7073



   PROOF OF SERVICE

   STATE OF CALIFORNIA, COUNTY OF ORANGE
   Re: Federal Case # 8:17-cv-01386-DOC-KES, Judge Carter presiding/ 9th Cir. Case # 19-55013
   Billie Rene'Frances Lillian Powers v. THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK,
   AS TRUSTEE,ON BEHALF OF THE HOLDERS OF THE ALTERNATIVE LOAN TRUST 2007-HY9,
   MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-HY9; SELECT PORTFOLIO SERVICING,
   INC.; BANK OF AMERICA,N.A.; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,INC.;
   COMMONWEALTH LAND TITLE COMPANY;JON SECRIST; NICHOLE CLAVADETSCHER; THOMAS
   PEPPERS; and DOES 1 to 10, inclusive,


            am employed and/or live in the aforesaid County; I am over the age of 18 years and not a party
   to the above-titled action:

                                                        Defendants Motion to
   On June 17, 2019 i served the documents, P~a~nt~ffs Opposition to
   Expunge Lis Pendens, proposed order, to all defendants named herein
   separately:
   C/O Stephen D. Britt and Robert J. Gandy
   Severson 8~ Werson, A Professional Corporation
   The Atrium
   19100 Von Karman Avenue, Suite 700
   Irvine, CA 926
   Attorneys for Bank of America, N.A.; Jon Secrist; and, Nicho/e Clavadetscher


  [X](By Mail) I caused each such envelope, with postage therein fully pre-paid, to be placed in
   the United States mail in Costa Mesa, California.
  [X](State) I declare under penalty of perjury under the laws of the State of California that the
  foregoing is true and correct


   Executed on 6-17-2019, at Costa Mesa, California


                                                          Jon leve~and
Case 8:17-cv-01386-DOC-KES Document 272 Filed 06/17/19 Page 5 of 6 Page ID #:7074




   PROOF OF SERVICE

   STATE OF CALIFORNIA, COUNTY OF ORANGE

   Re: Federal Case # 8:17-cv-01386-DOGKES, Judge Carter presiding/ 9th Cir. Case # 19-55013
   Billie Rene'Frances Lillian Powers v. THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK,
   AS TRUSTEE,ON BEHALF OF THE HOLDERS OF THE ALTERNATIVE LOAN TRUST 2007-HY9,
   MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-HY9; SELECT PORTFOLIO SERVICING,
   INC.; BANK OF AMERICA,N.A.; MORTGAGE ELECTROlvIC REGISTRATION SYSTEMS,INC.;
   COMMONWEALTH LAND TITLE COMPANY; JON SECRIST; NICHOLE CLAVADETSCHER;THOMAS
   PEPPERS; and DIES 1 to 10, inclusive,


            am employed and/or live in the aforesaid County; I am over the age of 18 years and not a party
   to the above-titled action:

   On 6-17-2019 i served the documents, P~aint~ffs Opposition to Defendants Motion to
   Expunge Lis Pendens, proposed order to all defendants named herein separately:
   Kevin S. Sinclair, Partner
   Early Sullivan Wright Gizer ~ McRae, LLC
   6420 Wilshire Blvd., 17th Floor
   Los Angeles, CA 90048
   Attorney for Commonwealth Land Title Insurance Company


  [X](By Mail) I caused each such envelope, with postage therein fully pre-paid, to be placed in
  the United States mail in Costa Mesa, California.
  [X](State) I declare under penalty of perjury under the laws of the State of California that the
  foregoing is true and correct


   Executed on 6-17-2019, at Costa Mesa, California


                                                          J h     leveland
Case 8:17-cv-01386-DOC-KES Document 272 Filed 06/17/19 Page 6 of 6 Page ID #:7075




   PROOF OF SERVICE

   STATE OF CALIFORNIA, COUNTY OF ORANGE

   Re: Federal Case # 8:17-cv-01386-DOC-KES, Judge Carter presiding/ 9th Cir. Case # 19-55013
   Billie Rene'Frances Lillian Powers v. THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK,
   AS TRUSTEE,ON BEHALF OF THE HOLDERS OF THE ALTERNATIVE LOAN TRUST 2007-HY9,
   MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-HY9; SELECT PORTFOLIO SERVICING,
   INC.; BANK OF AMERICA,N.A.; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,INC.;
   COMMONWEALTH LAND TITLE COMPANY;JON SECRIST; NICHOLE CLAVADETSCHER;THOMAS
   PEPPERS; and DOES 1 to 10, inclusive,


            a m employed and/or live in the aforesaid County; I am over the age of 18 years and not a party
   to the above-titled action:

                                                        Defendants Motion to
   On June 17, 2019 i served the documents, P~aintit~s Opposition to
   Expunge Lis Pendens, proposed order all defendants named herein separately:
   Thomas Peppers
   503 36th Street
   Newport Beach, California 92663


  [X](By Mail) I caused each such envelope, with postage therein fully pre-paid, to be placed in
   the United States mail in Costa Mesa, California.
  [X](State) I declare under penalty of perjury under the laws of the State of California that the
  foregoing is true and correct


   Executed on 6-17-2019, at Costa Mesa, California
                                                         ~~.
                                                           Jo    Cleveland
